Citation Nr: 1419095	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition, claimed as jungle rot and rash.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, B.J.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2013.  A transcript of the hearing has been associated with the claims file.  

In his May 2010 claim form, the Veteran identified his claim as "jungle rot - rash."  The Board will broadly construe his claim to include any skin condition involving either jungle rot or a skin rash.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

This appeal must be remanded to obtain a VA examination to address the complex medical questions raised by the claim.  

The Veteran maintains that he continues to have the same skin condition for which he was first treated in Vietnam.  Board Hr'g Tr. 3.  His service personnel records confirm service in Vietnam.  The service treatment records (STRs) include a treatment note from August 1966 showing that he was treated for complaints of groin rash, observed bilaterally.  He was given hydrocortisone ointment.  

He testified at his Board hearing that his VA primary care doctor identified his skin condition as jungle rot.  See Board Hr'g Tr. 4.  Generally consistent with this testimony, a VA primary care note from April 2008 documents a chronic eczema-type rash on the waistline and hips/buttocks, which the Veteran stated was present to some degree since his time in Vietnam; the diagnosis was "rash."  

Finally, the Veteran's wife testified at the Board hearing that she has known him since 1970, and she has observed this problem since then.  Board Hr'g Tr. 6-7.  (The Board notes that 1970 was approximately two years after the Veteran's service.)  

Given this history, a medical examination is necessary to address whether the current skin condition is the same skin condition for which he was treated during service or whether it is otherwise due to service.   

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

2.  All attempts to fulfill the preliminary development specified in paragraph 1 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

3.  After completing all development set forth in paragraphs 1-2 above, arrange for an appropriate VA examination.  

Accordingly, the examiner is asked to review the entire record, including the STRs showing treatment for a skin condition in August 1966, plus the lay assertions of the Veteran and his wife indicating the same symptomatology on an ongoing basis after service.  Based on this review, the examiner is asked to address each of the following questions:

(a)  Provide a current diagnosis for any skin condition(s) found extant.  

(b) For each skin condition found extant, is it at least as likely as not (i.e., is it at least equally probable) that the skin condition is the same condition for which the Veteran was treated during service in August 1966?  

In answering this question (b), please address whether there is any medical reason to believe that the recollection of the Veteran and his wife (testifying that he has had the same symptoms since first treated in service) is inaccurate.  In doing so, please recognize that this question is strictly intended as a medical question -- the ultimate weight, if any, to be given to the absence of contemporaneous notations in the record is a legal issue for the adjudicator to resolve.  

(c) Is it at least as likely as not (i.e., is it at least equally probable) that any current skin condition is due to the Veteran's confirmed Agent Orange exposure during service in Vietnam?  In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" is established and, instead, to answer whether the skin condition is a result of Agent Orange exposure notwithstanding whether it is a "presumptive" disease.  

(d) If the answer to questions (b) and (c) is no, is it at least as likely as not (i.e., is it at least equally probable) that any current skin condition otherwise had its onset directly during service, became manifest within a one-year period following discharge from service, or is ultimately causally related to any event or circumstance of the Veteran's active service.

In answering all questions (a) to (d), please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


